Citation Nr: 0500064	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  99-11 205A	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
weather trauma, to include a heart disorder, circulatory 
disorder, respiratory disorder, and skin cancer.

2.  Entitlement to service connection for residuals of 
smoking, to include a heart disorder, circulatory disorder, 
respiratory disorder, and skin cancer.

3.  Entitlement to service connection for coronary artery 
disease, status post heart transplant, secondary to multiple 
myocardial infarctions.

4.  Entitlement to an effective date prior to March 20, 2000, 
for an award of service connection for tinnitus.

5.  Entitlement to an effective date prior to March 20, 2000, 
for an award of service connection for musculoligamentous 
strain of the right knee.

6.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

7.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected musculoligamentous strain of 
the right knee.

8.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Antonio Bendezu, Esq.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active service from March 1965 to August 
1965, and served as a member of the Army National Guard of 
Nebraska on periods of active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA) from September 1964 to 
January 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

The Board remanded this case in October 2003 for further 
development, and it has returned for appellate decision.

The Board notes that the appellant's attorney has filed 
several Notices of Disagreement and appeals on various due 
process issues such as inadequate VA examination, failure to 
issue a Supplemental Statement of the Case, and inadequate 
statement of the case.  The Board has reviewed the record and 
concludes that the appellant has been provided all due 
process required by law throughout the course of his appeal.  
As for the fact that his attorney disagrees, and labels such 
contentions as "Notices of Disagreement" or "Appeals," 
these are not issues, in and of themselves, that require 
issuance of a Statement of the Case.  Although any denial of 
due process may affect the adjudication of the underlying 
claim, any such errors are not claims or a denial of benefits 
which could be separately appealed.  If the Board were to 
identify any due process errors, which it does not in this 
case, appropriate action would be taken to rectify the errors 
prior to adjudication of the underlying claim.

The Board also notes that the appellant's attorney has 
repeatedly claimed the RO has committed clear and 
unmistakable error (CUE) in its adjudication of the 
appellant's claims.  A claim of CUE can only be raised with 
respect to a final decision.  Since the rating decisions on 
appeal are not final, by virtue of the fact that they were 
appealed to the Board, a claim for CUE is not proper at this 
time.


FINDINGS OF FACT

1.  The appellant served on INACDUTRA from February 4 to 5, 
1984.

2.  The appellant was not on active duty, was not traveling 
to or from any duty, and was not approved for ACDUTRA or 
INACDUTRA on February 12, 1984, the date he experienced a 
myocardial infarction and received treatment for coronary 
artery disease.

3.  The appellant filed his claim for entitlement to service 
connection for residuals of smoking, to include a heart 
disorder, circulatory disorder, respiratory disorder, and 
skin cancer, in April 1998.

4.  The appellant is not currently shown to meet the criteria 
for a diagnosis of nicotine dependence.

5.  The service medical records do not show that the 
appellant was exposed to cold trauma or that he had any 
complaints or treatment for a heart disorder, circulatory 
disorder, respiratory disorder, and skin cancer during active 
military or National Guard service.

6.  There is no competent medical evidence of record that 
relates a currently diagnosed heart disorder, circulatory 
disorder, respiratory disorder, and/or skin cancer to 
military service.

7.  The appellant has a service-connected disability from 
tinnitus that is rated 10 percent disabling.

8.  The appellant experiences no more than slight residuals 
of musculoligamentous strain of the right knee.

9.  Informal claims to reopen the issues of service 
connection for tinnitus and a right knee disorder were 
received by the RO from the appellant on March 20, 2000.

10.  The RO thereafter awarded service connection for 
tinnitus and musculoligamentous strain of the right knee 
effective March 20, 2000.

11.  The appellant is service connected for tinnitus, 
evaluated as 10 percent disabling; musculoligamentous strain 
of the right knee, evaluated as 10 percent disabling; and 
hearing loss, evaluated as zero percent disabling.  A 
combined disability evaluation of 20 percent is in effect.  
These evaluations do not meet the schedular requirements for 
assignment of a total disability rating based on individual 
unemployability.

12.  The appellant's only service-connected disabilities have 
not been shown to be of such severity as to preclude 
substantially gainful employment.




CONCLUSIONS OF LAW

1.  Service connection for coronary artery disease, status 
post heart transplant, secondary to multiple myocardial 
infarctions, is not warranted.  38 U.S.C.A. §§ 101(24), (2), 
1110, 1131 (West 2002);  38 C.F.R. §§ 3.1, 3.6, 3.303 (2004).

2.  A heart disorder, circulatory disorder, respiratory 
disorder, and skin cancer were not incurred in or aggravated 
by active military service, to include due to in-service 
tobacco use or exposure to cold trauma.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

3.  The appellant is not entitled to a schedular rating in 
excess of 10 percent for tinnitus.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002); 
38 C.F.R. § 3.321, 4.1, 4.2, 4.10, 4.87, Diagnostic Code 6260 
(2004); VAOPGCPREC 2-2003.

4.  The criteria for entitlement to an evaluation in excess 
of 10 percent for musculoligamentous strain of the right knee 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 
5256, 5257, 5260, 5261, 5262 (2004).

5.  The assignment of an effective date earlier than March 
20, 2000, for the award of service connection for tinnitus is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5110 (West 2002); 
38 C.F.R. § 3.400 (2004). 

6.  The assignment of an effective date earlier than March 
20, 2000, for the award of service connection for right knee 
strain is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5110 
(West 2002); 38 C.F.R. § 3.400 (2004). 

7.  The criteria for assignment of a total disability rating 
based on individual unemployability are not met, and there is 
no evidence to warrant referral for consideration of 
individual unemployability on an extra-schedular basis.  38 
C.F.R. §§ 3.340 and 4.16(a) and (b) (2004). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the appellant's 
three claims folders, which includes, but is not limited to:  
service medical and personnel records; his contentions; VA 
treatment records; VA examination reports; and private 
medical records.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the appellant or on his behalf.  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on each claim.  

I.  Veterans Claims Assistance Act of 2000

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
However, where, as here, that notice was not provided at the 
time of the initial AOJ decision, the appellant has the right 
to VCAA content complying notice and proper subsequent VA 
process.  


The Board finds that the appellant has been provided VCAA 
content complying notice and proper subsequent VA process.  
In October 2003, these claims were remanded for, among other 
reasons, the express purpose of providing VCAA notice to the 
appellant.  This was then accomplished via a January 2004 
letter.  The Pelegrini II Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini, 18 Vet. App. at 120-
121.   

The January 2004 letter, in its totality, advised the 
appellant what information and evidence was needed to 
substantiate these claims.  The letter also advised him what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
conditions and enough information for the RO to request 
records from the sources identified by the appellant.  In 
this way, he was advised of the need to submit any evidence 
in his possession that pertains to the claims.  He was 
specifically told that it was his responsibility to support 
the claims with appropriate evidence.  Finally the letter 
advised him what information and evidence would be obtained 
by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.  The 
various Statements of the Case and the various Supplemental 
Statements of the Case (SSOCs) also notified the appellant of 
the information and evidence needed to substantiate the 
claims.

The Board also notes that several other letters were sent 
throughout this long appeals process, to include those dated 
in October 2001 (addressing heart and TDIU claims), in 
January 2002 (two letters addressing residuals of cold injury 
and smoking claims), and in February 2002 (addressing TDIU 
claim).


In this case, although the VCAA notice letter that was 
provided to the appellant does not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to these claims.  When considering 
the notification letters and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice provided to the appellant in January 2004 
was not given prior to the first AOJ adjudication of the 
claims, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
an SOC was issued in January 2004, and an additional SSOC was 
provided to the appellant in August 2004.  That January 2004 
SOC also contained VA's regulation implementing the VCAA 
(38 C.F.R. § 3.159).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  He was given 
ample time to respond to each letter.  For these reasons, to 
decide the appeal would not be prejudicial error to the 
claimant. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-initial adjudication notice constitutes 
harmless error, especially since a RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the claimant 
covering all content requirements is harmless error.  

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the appellant.  The 
RO obtained the VA evidence identified by the appellant.  VA 
outpatient records are in the file for treatment through 
2004.  The RO also requested National Guard records from the 
Nebraska Military Unit and the National Personnel Records 
Center (NPRC) in St. Louis, Missouri, in an attempt to obtain 
a Line of Duty (LOD) report regarding the appellant's claimed 
myocardial infarction experienced during his National Guard 
duty.  The RO also obtained additional private treatment 
records identified by the appellant, and he submitted other 
private treatment records.  The Nebraska Military Department 
and NPRC both responded that the described LOD was not found 
in the appellant's records.  The Board is not aware of a 
basis for speculating that any other relevant VA or private 
treatment records exist that have not been obtained.  

With respect to the appellant's claims for initial ratings in 
excess of those assigned, the duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the appellant.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
appellant's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(2004).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.


The RO provided the appellant appropriate VA examinations in 
1997 and 2000.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
appellant's right knee disorder or tinnitus since he was last 
examined.  The appellant has not reported receiving any 
recent treatment (other than VA, which records were 
obtained), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The Board concludes there is 
sufficient evidence to rate the service-connected conditions 
fairly.  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The 2000 VA examination report is thorough and is 
supported by VA outpatient treatment records.  There is no 
rule as to how current an examination must be, and the Board 
concludes the examination in this case is adequate upon which 
to base a decision.

With respect to the appellant's claims for service 
connection, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  An examination 
or opinion is necessary if the evidence of record:  (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The appellant was not provided a VA examination in connection 
with these service connection claims.  As will be discussed 
in detail below, the issues involved do not require 
examinations in order for the Board to decide them. 

Moreover, it must be noted that the RO scheduled the veteran 
for several examinations in August 2001, including an 
audiological evaluation (which would have provided evidence 
as to the current severity of his tinnitus), a joints 
examination (which would have provided evidence as to the 
current severity of his knee disorder), and a general medical 
examination (which would have provided evidence as to 
residuals of cold weather trauma and employability).  The 
veteran failed to report for these examinations.  His 
attorney has specifically stated in numerous letters that the 
veteran will not report for VA examination.  The attorney 
argues that the RO's scheduling of these examinations was 
improper and that the RO has not provided compelling reasons 
for scheduling the examinations.  The attorney also argues 
sufficient private medical evidence is of record to grant the 
claims.

The RO has the discretion to develop the case as necessary.  
See, e.g., Shoffner v. Principi, 16 Vet. App. 208 (2002) 
(veteran argued VA has unlawfully overdeveloped claim by 
seeking medical opinions, but the Court concluded that the RO 
has a statutory duty to develop claim "as it deemed 
proper").  In the Board's 2003 Remand, the veteran was 
advised that although VA has a duty to assist him in 
developing his claims, he has a corresponding duty to 
cooperate with VA's efforts.  He was also advised that if 
there is private medical evidence that supports his claims, 
he should either submit it or provide releases authorizing VA 
to request the records.  He was informed that no additional 
development was being ordered at that time since it was 
clear, based on the statements from the veteran's attorney 
and his failure/refusal to report for VA examination, that 
any further efforts to provide the veteran an examination 
would be futile.  It must be noted that at no time since the 
2003 Remand has the veteran indicated a willingness to report 
for VA examination.  To the extent, then, that there are any 
deficiencies in the medical evidence that could have been 
cured by VA examination, it is the veteran's fault that such 
evidence is now lacking from his file.

Thus, the Board finds that VA has satisfied the duty to 
assist the appellant.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  

II.  Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303, 3.306 (2004).  This may be accomplished by 
affirmatively showing chronic inception during service or 
through application of either the continuity of 
symptomatology after service.  See 38 C.F.R. § 3.303(b).

Service incurrence or aggravation of heart disease may be 
presumed if it is manifested to a compensable degree within a 
year of the veteran's discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service; the presumptive periods are not intended 
to limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d); see also Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In this case, the determinative issues presented by the claim 
are (1) whether the appellant had a chronic disorder during 
service; (2) whether he currently has a chronic disorder; 
and, if so, (3) whether the current disability is 
etiologically related to military service.  Medical evidence 
is required to support the issue presented by this case 
because it involves questions of medical fact requiring 
medical knowledge or training for its resolution.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); see also Layno v. Brown, 
6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).


Initially, the Board notes that the appellant's argument 
seems to be that since he was on inactive service until 1985 
and some of the claimed conditions were diagnosed during such 
service, he is therefore entitled to service connection.  
However, an individual can be service-connected for an injury 
incurred during inactive service, but not for a disease.  See 
VAOPGCPREC 86-90 (July 18, 1990); Brooks v. Brown, 5 Vet. 
App. 484, 485-486 (1993).  Each of the claimed conditions is 
a disease, not an injury.  In other words, the fact that the 
appellant was on inactive service while diagnosed with a 
disease does not automatically mean his claim is granted.

The claimant in this case is a "veteran" based on his 
active duty service from March to August 1965.  Therefore, he 
is entitled to "veteran" status and the full benefit of VA 
resources for any compensation claim based on that period of 
service.  However, to the extent any of his claims are not 
based on that period of service, but on his period of 
inactive service, the claims must fail.  In order for the 
appellant to achieve "veteran" status and be eligible for 
service connection for disability claimed during his inactive 
service, the record must establish by a preponderance of the 
evidence that he was disabled during active duty for training 
due to a disease or injury incurred or aggravated in the line 
of duty or he was disabled from an injury incurred or 
aggravated during inactive duty training.  See Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 
Vet. App. 474, 478 (1991).  

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "active military, naval, or air service" 
includes:  (1) active duty; (2) any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and (3) any period of INACDUTRA during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 
38 C.F.R. § 3.6(a).  INACDUTRA includes duty (other than 
full-time duty) performed by a member of the National Guard 
of any State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, 
or the prior corresponding provisions of law.  38 C.F.R. § 
3.6(d)(4) (2004).  Presumptive periods do not apply to 
ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).

Any individual (1) who, when authorized or required by 
competent authority, assumes an obligation to perform active 
duty for training or inactive duty for training; and (2) who 
is disabled or dies from an injury or covered disease 
incurred while proceeding directly to or returning directly 
from such active duty for training or inactive duty for 
training shall be deemed to have been on active duty for 
training or inactive duty for training, as the case my be.  
VA will determine whether such individual was so authorized 
or required to perform such duty, and whether the individual 
was disabled or died from an injury or covered disease so 
incurred.  In making such determinations, there shall be 
taken into consideration the hour on which the individual 
began to proceed or return; the hour on which the individual 
was scheduled to arrive for, or on which the individual 
ceased to perform, such duty; the method of travel performed; 
the itinerary; the manner in which the travel was performed; 
and the immediate cause of disability or death.  Whenever any 
claim is filed alleging that the claimant is entitled to 
benefits by reason of this paragraph, the burden of proof 
shall be on the claimant.  38 C.F.R. § 3.6(e).

As noted in the Board's previous remand, the Veterans 
Benefits and Health Care Improvement Act of 2000, Pub. L. No. 
106-419, § 301, was amended effective in November 2000.  As 
amended, it redefined as active service a period of inactive 
duty training during which an individual was disabled or dies 
from an acute myocardial infarction, cardiac arrest, or 
cerebrovascular accident.  Generally, service connection may 
be granted for disability resulting from injury or disease 
incurred in the line of active duty.  38 U.S.C.A. §§ 1110, 
1131.  The appellant contends that he incurred a disabling 
myocardial infarction, which later required him to have a 
heart transplant, while he was a member of a National Guard 
component, and the claim was previously denied on the basis 
that the appellant was not in active duty status at the time 
the claimed disorder was incurred. 


Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 
237 (1994).  Service department records are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 
C.F.R. § 3.203, limiting the type of evidence accepted to 
verify service dates.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

a.  Coronary artery disease, status post heart transplant,
secondary to multiple myocardial infarctions

The appellant was a member of the Nebraska National Guard 
from September 1964 to January 1985.  He seeks entitlement to 
service connection for coronary artery disease.  The 
appellant specifically contends that he experienced a 
myocardial infarction while authorized for INACDUTRA during 
the month of February 1984 with the Nebraska National Guard. 

The appellant's National Guard personnel records indicate 
that he last reported for training in December 1983.

In a March 2002 statement, written on a VA Form 9, the 
appellant reported that his last weekend drill was not in 
December 1983.  Instead, he recalled that he was in Beatrice, 
Nebraska, on February 5, 1984, getting a military 
examination.  He supplied copies of his National Guard 
records of training documenting his attendance during the 
calendar year 1984 to support his contention.  The Board 
notes that a periodic National Guard examination report dated 
February 5, 1984, is of record.  

His DA 1379 Reserve Unit Records of Reserve Training show 
that he was scheduled for training on February 4 and 5 in 
1984.  On the February 1984 DA 1379, the letter "P" is 
marked next to the appellant's name indicating that he was 
present for duty on February 4 and 5.

As noted, the appellant's National Guard service medical 
records confirm that he was examined on February 5, 1984, for 
a routine periodic examination.  The appellant indicated on 
the Report of Medical History dated February 5, 1984, that he 
knew of no heart troubles.  He also wrote that he was in 
excellent health.  The National Guard examiner noted no heart 
abnormality.

Private records submitted from Dr. Jewett, the veteran's 
private physician, are negative for findings of a heart 
disorder prior to February 12, 1984.  

According to a Bryan Memorial Hospital history sheet dated on 
February 20, 1984, the appellant provided the following 
medical history.  The appellant recounted that he had been 
referred to the hospital by his doctor after an episode of 
prolonged chest pain on February 12, 1984.  The appellant 
reported that he first developed chest discomfort 
approximately four months before during an argument over 
marital problems.  On that occasion, he developed anterior 
chest discomfort with radiation to both arms.  In the 
subsequent four months, the appellant had had occasional 
recurrence of that same discomfort and each time it was 
precipitated by a marital argument.  He was able to work 
outdoors in the cold, scoop snow, feed cattle, etc., and had 
had no symptoms of chest pain during any physical activity.  
The appellant recounted that on February 12, 1984, he felt 
more fatigued than usual after going to church and eating his 
Sunday meal.  He went to bed to lie down and began to notice 
the onset of central substernal chest pressure.  He felt as 
if he had had gas in his chest.  Several hours later he 
reported to the hospital.  Following this episode, he 
reported no further discomfort.  

Dispositive in this case is the February 1984 DA 1379 Reserve 
Unit Record of National Guard Training.  It reflects that the 
appellant was present for duty on February 4 and 5, 1984, 
which were the only two days that he was scheduled that 
month.  The appellant recalls that he had reported for a 
physical examination on February 5, 1984, which is confirmed 
by the physical examination report dated February 5, 1984, 
that is of record.  The February 5, 1984, examination report 
is negative for complaints or findings of a heart 
abnormality.  

The appellant's private medical records indicate that he 
began experiencing chest pain on February 12, 1984.  
According to these records, the appellant reported that on 
February 12, 1984, which was a Sunday, he was at home when he 
began experiencing chest pains.  He recalled attending church 
and eating his Sunday meal.  Later that day, he reported to 
the hospital.  There is no indication in these private 
records that the appellant reported experiencing chest pains 
during National Guard training on February 4 or 5, 1984.  
Moreover, these private records show that the appellant was 
at home when he experienced his chest pains and reported to 
the hospital on February 12, 1984.  The appellant's National 
Guard records do not show, nor has he maintained, that he 
served on ACDUTRA or INACDUTRA during the month of February 
1984 other than on February 4 and 5.

The Nebraska Military Department and NPRC have cumulatively 
responded that, after several RO requests, there is no LOD 
investigation report of record regarding a myocardial 
infarction while the appellant was on INACDUTRA in February 
1984.  DA Form 1379 shows that the appellant was absent for 
the drill scheduled for March 3-4, 1984, due to injury 
"NLOD."  The Board concludes that even without a formal LOD 
report, it is clear from the contemporaneous records 
developed in the month following the appellant's heart attack 
that the National Guard did not consider his injury to have 
been incurred in the line of duty.  Memoranda written by the 
appellant's National Guard unit during and after May 1984 
cumulatively indicate that the appellant was excused from an 
Active Training (AT) period for medical reasons and due to 
upcoming retirement, and the appellant did not desire a 
waiver for retention.

The Board notes that, in a letter dated February 8, 2001, D. 
DeFreece, M.D., the appellant's private physician, indicated 
that the appellant was diagnosed with an inferior myocardial 
infarction on February 15, 1984, by Dr. Miscia, which 
occurred while the appellant was in the Army.  The physician 
did not recognize, or, perhaps, did not understand, the 
important distinction for the purpose of awarding VA benefits 
between an individual who is serving on active duty in the 
Army versus an individual serving with the Army National 
Guard.  The appellant was not, as a factual matter, serving 
in the Army when diagnosed with heart disease.  Rather, he 
was a member of the National Guard. 

Likewise, the appellant's attorney contended in the February 
2002 substantive appeal that the appellant was on National 
Guard training on February 15, 1984, when the appellant 
experienced a myocardial infarction.  These contentions are 
not supported by the evidence of record.  

The private medical evidence of record shows that the 
appellant experienced a myocardial infarction on February 12, 
1984.  The National Guard service records show that the 
appellant was not ordered to duty on February 12, 1984, or 
February 15, 1984, for that matter.  Instead, the appellant 
was on National Guard duty on February 4 and 5, 1984.  
Therefore, the Board finds that Dr. DeFreece's statement and 
the attorney's contention lack probative weight with respect 
to whether the appellant experienced a myocardial infarction 
while he was on National Guard duty. 

The remainder of the post-service medical records, including 
those from VA, private physicians, and the Social Security 
Administration, show that the appellant is currently treated 
for coronary artery disease.  These records do not indicate 
that the appellant experienced a myocardial infarction during 
National Guard duty on February 4 or 5, 1984.  These findings 
are not contradicted by any official service records and are 
binding on the Board. See Cahall v. Brown, 7 Vet. App. 232, 
237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
see also 38 C.F.R. § 3.203.

Due to the fact that the official records show that the 
appellant was authorized by the Nebraska Army National Guard 
to perform INACDUTRA on February 4 and 5, 1984, and the 
medical evidence of record shows that he experienced a 
myocardial infarction on February 12, 1984, when he was not 
on INACDUTRA, he is not entitled to 'veteran' status for the 
purposes of this claim, nor is he entitled to service 
connection for any injury or disability incurred during that 
time.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(e).  In Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994), the Court held that 
where the law, and not the evidence, is dispositive of a 
claim, such claim should be denied because of the absence of 
legal merit or the lack of entitlement under the law.  In 
this case, the appellant lacks legal entitlement to service 
connection for coronary artery disease, status post heart 
transplant, secondary to multiple myocardial infarctions.

b.  Service Connection for a heart disorder, circulatory 
disorder, respiratory disorder, and skin cancer, due to 
nicotine dependence and/or exposure to cold weather trauma

The appellant claims entitlement to service connection for a 
heart disorder, circulatory disorder, respiratory disorder, 
and skin cancer, due to nicotine dependence and/or exposure 
to cold weather trauma. 

On July 22, 1998, the Internal Revenue Service Restructuring 
and Reform Act was enacted.  That law added 38 U.S.C.A. § 
1103(a), which prohibits service connection for disability or 
death on the basis that it resulted from disease or injury 
attributable to the use of tobacco products during a 
veteran's active service for claims filed after June 9, 1998.  
See 38 U.S.C.A. § 1103(a) (West 2002); see also 38 C.F.R. § 
3.300(a) (2004). The law states:

Notwithstanding any other provision of law, a veteran's 
disability or death shall not be considered to have 
resulted from personal injury suffered or disease 
contracted in the line of duty in the active military, 
naval, or air service for purposes of this title on the 
basis that it resulted from injury or


disease attributable to the use of tobacco products by 
the veteran during the veteran's service.

38 U.S.C.A. § 1103(a).

By its terms, 38 U.S.C. § 1103(a) is applicable only to 
claims filed after June 9, 1998.  Because the appellant's 
claim was received in April 1998, the statute does not apply 
in his case, and prior opinions of VA's General Counsel 
permitting service connection based on tobacco use during 
service apply.

In 1993, VA's General Counsel held that direct service 
connection of disability may be established if the evidence 
establishes that injury or disease resulted from tobacco use 
during active service.  VAOPGCPREC 2-93 (January 13, 1993), 
published at 58 Fed. Reg. 42,756 (1993).

In addition, the VA General Counsel has found that a 
determination as to whether service connection for disability 
or death attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), depends upon affirmative answers to the 
following three questions:  (1) whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, (2) whether the veteran 
acquired a dependence on nicotine in service, and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97 (May 13, 
1997), published at 62 Fed. Reg. 37,954 (1997).

In a May 5, 1997 VA memorandum to VA's General Counsel, the 
Under Secretary of Health affirmed that nicotine dependence 
may be considered a disease for VA benefit purposes.

As noted earlier in this decision, the term "active military, 
naval, or air service" includes:  (1) active duty; (2) any 
period of ACDUTRA during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty; and (3) any period of 
INACDUTRA during which the individual concerned was disabled 
or died from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  

The appellant had active service from March to August 1965.  
Review of the service medical records from that period are 
negative for findings of a heart disorder, circulatory 
disorder, respiratory disorder, or skin cancer.  The 
appellant's service medical and personnel records are also 
negative for findings of treatment for exposure to cold 
weather trauma.  

The appellant's National Guard medical records are also 
negative for findings of a heart disorder, circulatory 
disorder, respiratory disorder, or skin cancer during any 
period of National Guard duty from September 1964 to January 
1985.

The Board's consideration of the appellant's decades-long 
post-service smoking history, as well as his claimed exposure 
to cold trauma, is based on the appellant's self-reports.  
The Board has no reason to doubt that history.

Neither the appellant's statements regarding his cigarette 
use over the years, nor any other evidence added to the 
record, considered alone or with all the other evidence, 
establishes that smoking during the appellant's six months of 
active duty caused a heart disorder, circulatory disorder, 
respiratory disorder, or skin cancer many years later.  
Though notified of the requirement for such evidence, the 
appellant has not provided, nor has he identified, any 
medical evidence demonstrating that his smoking during active 
service, as opposed to subsequent to service, caused his 
claimed disabilities.

There is no competent medical evidence that relates any 
currently diagnosed heart disorder, circulatory disorder, 
respiratory disorder, or skin cancer to his active military 
service from March to August 1965, or due to exposure to cold 
weather trauma or to nicotine during service.  

The appellant was separated from a six-month tour of active 
service nearly 40 years ago, and there is no medical evidence 
of record which indicates that his in-service cigarette 
smoking-separate and apart from his post-service smoking-
caused his claimed problems.

In conclusion, the Board finds that review of the entirety of 
the evidence in this case thus indicates no support for 
service connection on a direct basis for the claimed 
disabilities.  The service medical records are negative for 
any complaint, diagnosis or treatment of heart disorder, 
circulatory disorder, respiratory disorder, and skin cancer, 
and the competent medical evidence in the claims file 
indicates the development of such diseases occurred only many 
years after active service, certainly outside the one year 
presumptive period for heart disease after service.  

Moreover, there is no competent medical evidence that 
directly attributes the appellant's claimed disabilities to 
in-service use of tobacco products or exposure to cold 
trauma.  The appellant's direct service connection claims 
fail on both of these bases.

The Board also notes the appellant's arguments relevant to 
nicotine dependence.  He indicates that such developed as a 
result of his in-service smoking and in turn led to his heart 
disorder, circulatory disorder, respiratory disorder, and 
skin cancer.

As noted, VA's General Counsel has held that service 
connection may be established for disability attributable to 
tobacco use subsequent to military service where such tobacco 
use resulted from nicotine dependence arising in service; the 
resulting disability would be secondarily service connected 
pursuant to 38 C.F.R. § 3.310(a).  VAOPGCPREC 19-97.

In the case at hand, the most recent medical evidence of 
record is negative for a current diagnosis of nicotine 
dependence.  The Board notes private medical records dated in 
the 1980s indicate "tobacco addiction."  The appellant 
reportedly, however, began smoking cigarettes in 1960 - prior 
to any military service.  There is no medical evidence 
indicating that any tobacco addiction resulted from cigarette 
smoking during a period of active duty or active duty 
training, as opposed to the many years of cigarette smoking 
that clearly occurred outside of such duty periods. 

The Board emphasizes, moreover, that absent a diagnosis of 
nicotine dependence that has been attributed by competent 
medical evidence to the appellant's active service period, 
there is no basis of entitlement to service connection for 
nicotine dependence itself.  And, without clinical evidence 
of currently-diagnosed nicotine dependence of service onset, 
the appellant's claims of entitlement to service connection 
for heart disorder, circulatory disorder, respiratory 
disorder, and skin cancer as secondary to nicotine dependence 
must be denied.  38 C.F.R. § 3.310.

In sum, with no medical nexus evidence of a link between 
current heart disorder, circulatory disorder, respiratory 
disorder, and skin cancer to the appellant's service, and 
without competent evidence of exposure to cold trauma during 
service or that existing nicotine dependence was incurred 
during service and caused the disabilities claimed herein, 
the Board finds no basis to award service connection.  The 
Board has considered the applicability of the benefit of the 
doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claims on appeal, that 
doctrine is not applicable in the instant appeal.  38 
U.S.C.A. § 5107.

The appellant's contentions have been carefully considered, 
but without competent clinical or historical corroboration, 
these contentions are considered to be of insufficient 
probative value to serve as a basis for a grant of service 
connection for the issues on appeal.  See Espiritu, 2 Vet. 
App. 492 (competent medical evidence means evidence provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).

III.  Initial ratings for tinnitus and right knee strain

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004). The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating was not limited to that reflecting the 
then current severity of the disorder.  The Court also 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate evaluations for separate 
periods based on the facts found during the appeal period. 
Fenderson at 126-28.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran. 38 C.F.R. § 4.3 (2004).

a.  Right knee

The RO has evaluated the appellant's right knee disorder as 
10 percent disabling pursuant to Diagnostic Code 5262, which 
governs ratings of impairment of the tibia and fibula.  
Diagnostic Code 5262 provides that a 10 percent evaluation is 
assignable for impairment of the tibia and fibula with slight 
knee or ankle disability.  A 20 percent evaluation is 
assignable for impairment of the tibia and fibula with 
moderate knee or ankle disability.  When impairment of the 
tibia and fibula is manifested by malunion with marked knee 
or ankle disability, a 30 percent evaluation is assigned.  
Nonunion, with loose motion requiring a brace, is assigned a 
40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5262.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 
20 percent evaluation if extension is limited to 15 degrees, 
a 30 percent evaluation if extension is limited to 20 
degrees, a 40 percent evaluation if extension is limited to 
30 degrees or a 50 percent evaluation if extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.

The evaluation of the same disability under various diagnoses 
is generally to be avoided.  38 C.F.R. § 4.14 (2002).  The 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  

The x-ray evidence in this case is negative for findings of 
right knee arthritis. 

In an October 1999 letter, D.J. DeFreece, M.D., reported that 
physical examination revealed that the appellant had limited 
flexion and extension of his right knee with atrophy of his 
thigh muscles and right leg.  Dr. DeFreece felt that this 
resulted in right knee pain.  

VA examined the appellant's right knee disorder in April 
2000.  In the report, the VA examiner noted that the 
appellant ambulated without difficulty, although he favored 
the right knee.  The right knee had flexion to 140 degrees 
and extension to zero degrees.  The examiner observed that 
the appellant was able to completely extend the right knee 
and there was no gross ligamentous injury.  The McMurray's 
test was negative and there was no soft tissue swelling or 
discoloration.  The examiner described slight muscle wasting 
over the medial aspect of the right patella as compared to 
the left knee.  The examiner diagnosed episodes of 
musculoligamentous strain in the right knee, status post 
cartilage removal of the right knee, and mild muscle wasting 
noted over the medial aspect of the right knee.

In an addendum to the April 2000 VA examination report, the 
examiner noted that an x-ray study of the appellant's right 
knee revealed multiple bone islands and atherosclerotic 
vascular disease.  There was no evidence of fractures, 
dislocations, or joint effusions.

According to a December 2000 outpatient treatment record, the 
appellant reported that his right knee had not been giving 
him any particular problems.

The record indicates that the appellant failed to report for 
a scheduled general medical examination in August 2001.  The 
VA medical note indicates that the VA Medical Center (VAMC) 
issued an appointment letter earlier in August 2001.

The appellant's attorney submitted correspondence later in 
August 2001 acknowledging receipt of the VAMC appointment 
letter.  The attorney essentially contended that the evidence 
of record was sufficient for VA to decide the issues on 
appeal.  The attorney maintained that scheduling additional 
examinations was arbitrary and capricious, and that VA should 
decide the issues based on the evidence of record. 

Subsequent to the Board's October 2003 Remand, the appellant 
has not contended that his right knee disorder has increased 
in severity, nor has he identified additional medical 
evidence regarding his right knee disorder.

Based on the aforementioned criteria and for the reasons 
explained below, the Board finds that the appellant's 
disability picture does not more nearly approximate the 
criteria for a rating in excess of 10 percent under 
Diagnostic Code 5262 or otherwise under the Rating Schedule.  
The Board notes that the x-ray evidence of record, as 
evidence in the April 2000 VA examination addendum, fails to 
reveal either nonunion or malunion of the tibia or fibula.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining the proper rating to be 
assigned for a given disability, the Board may only consider 
those factors which are included in the rating criteria 
provided by regulations for rating that disability.  To do 
otherwise would be error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 
2 Vet. App. 625, 628 (1992).  The Court continued to note 
that the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case", 
Butts v. Brown, 5 Vet. App. 532, 538 (1993), and that one 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must, however, 
be specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, based on the absence of 
malunion or nonunion of the tibia, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

In this regard, the Board particularly notes that residual to 
his knee injury, the appellant has complained of lower 
extremity pain and limitation of motion of the knee.  The 
Board will first consider the appellant's knee impairment.  
The medical evidence of record does not document left knee 
motion limited to a degree warranting assignment of even a 
noncompensable rating pursuant to Diagnostic Code 5260 or 
5261.  Although Dr. DeFreese indicated in his October 1999 
letter that the appellant had limited right knee flexion and 
extension, he did not provide specific range of motion 
measurements.  

The April 2000 VA examination report reveals that the 
appellant had manifested a full range of knee motion in 
connection with nearly every examination of record.  
Moreover, despite his complaints of right knee pain, he is 
noted to perform motion testing without knee pain at the time 
of the April 2000 examination.  Furthermore, the April 2000 
VA examiner noted the absence of additional functional loss 
due to factors such as pain, weakness, etc., such as to 
warrant assignment of a higher rating based on consideration 
of 38 C.F.R. §§ 4.40, 4.45.  Rather, the 10 percent rating 
assignment itself contemplates the appellant's complaints of 
pain and discomfort with use of his left lower extremity.  

The appellant reported in December 2000 that his right knee 
had not been bothering him.

The Board emphasizes again that the appellant failed to 
appear for a scheduled VA examination in August 2001.  His 
attorney subsequently contended that an additional 
examination was unnecessary, and that VA should make a 
decision based on the evidence of record.  

The subsequent medical evidence of record is essentially 
negative for complaints or treatment of the appellant's right 
knee disorder.  The Board further notes that the competent 
medical evidence is negative for findings of right knee 
instability.  As such a higher or separate rating under 
Diagnostic Code 5257 is not warranted.  The Board also notes 
the absence of evidence of any shortening of the appellant's 
right lower extremity to warrant consideration of 38 C.F.R. § 
4.71a, Diagnostic Code 5275 (2002).

The Board thus finds the preponderance of the evidence to be 
against the appellant's claim for an increased rating for 
musculoligamentous strain of the right knee and the benefit-
of-the-doubt doctrine is not applicable in the instant 
appeal.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.7.

b.  Tinnitus

The RO granted service connection for tinnitus by rating 
decision of May 2000, and a 10 percent rating was assigned 
from March 20, 2000.  The appellant has appealed this initial 
rating decision.

The appellant's sole contention on appeal is that he is 
entitled to a rating in excess of 10 percent for tinnitus.

In this case, the appellant's disability is currently 
evaluated under 38 C.F.R. § 4.87, Diagnostic Code 6260.  
Under that Diagnostic Code, a 10 percent evaluation, the 
currently assigned evaluation, represents the maximum 
schedular criteria for that disability.

The Board has determined that this is a matter in which the 
law, as opposed to the evidence, is dispositive of the issue.  
In cases such as this, where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

The regulations pertaining to the rating of tinnitus were 
revised, effective June 13, 2003.  Prior to that date, 
recurrent tinnitus was rated 10 percent disabling.  The 10 
percent rating was the highest schedular rating assignable.  
A note following the former regulation provided:

A separate evaluation for tinnitus may be combined 
with an evaluation under diagnostic codes 6100, 6200, 
6204, or other diagnostic code, except when tinnitus 
supports an evaluation under one of those diagnostic 
codes.

38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).

A revised regulation, effective on and after June 13, 2003, 
provides for a rating of 10 percent for recurrent tinnitus.  
The 10 percent rating remains the highest rating assignable 
for tinnitus under the revised regulation.  However, in 
addition to the note quoted above, the revised regulation 
contains two more notes as follow:

Note (2): Assign only a single evaluation for 
recurrent tinnitus, whether the sound is perceived in 
one ear, both ears, or in the head.

Note (3): Do not evaluate objective tinnitus (in 
which the sound is audible to other people and has a 
definable cause that may or may be pathologic) under 
this diagnostic code, but evaluate it as part of any 
underlying condition causing it.  

38 C.F.R. § 4.87, Diagnostic Code 6260 (2003).

In most situations where a law or regulation changes after a 
claim has been filed but before the administrative appeal 
process is concluded, VA must apply the regulatory version 
that is more favorable to the appellant.  In this case, 
however, the changes to Diagnostic Code 6260 were 
interpretive only; they merely codified VA's practice of 
assigning only a single 10 percent evaluation for tinnitus, 
even where the sound is perceived in both ears.  In other 
words, VA's comments merely explained or clarified the 
Department's intent in providing a single 10 percent 
disability rating under Diagnostic Code 6260.  In fact, the 
proposed amendment explicitly stated that no substantive 
change was involved.  See 67 Fed. Reg. 59,033 (September 19, 
2002).  In light of this position taken by the Secretary in 
the Supplementary Comments that accompanied the June 2003 
amendment, the Board finds that the rule merely codified 
existing practice, and the appellant will not be prejudiced 
by the Board proceeding to adjudicate his claim without first 
providing him with the text of the notes added to 38 C.F.R. § 
4.87, Diagnostic Code 6260.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

It has been VA's policy for several years that where tinnitus 
is to be rated as a disability in its own right, only one 10 
percent rating is assignable for the tinnitus, whether the 
sound is perceived in one ear, both ears, or in the head. See 
67 Fed. Reg. 59,033 (September 19, 2002); 68 Fed. Reg. 
25,822, 25,823 (May 14, 2003). Moreover, effective June 13, 
2003, the notes accompanying 38 C.F.R. § 4.87, Diagnostic 
Code 6260 now specifically require the assignment of a single 
evaluation for bilateral tinnitus.  VA's Secretary 
specifically rejected the argument that 38 C.F.R. § 4.25(b) 
authorizes the assignment of separate compensable evaluations 
for bilateral tinnitus by codifying the policy of assigning 
only a single evaluation for bilateral tinnitus.  See 68 Fed. 
Reg. 25,822, 25,823 (May 14, 2003) ("...to rate each ear 
separately would be a violation of the principle of 38 C.F.R. 
§ 4.25(b) that a 'single disease entity' is to be given a 
single rating"). 

The Board is bound not only by the law prescribed by 
Congress, but also by the precedent opinions of VA's Office 
of General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).  In a 
precedent opinion of the VA General Counsel, it was held that 
Diagnostic Code 6260 as in effect prior to June 10, 1999, and 
as amended as of that date, authorized a single 10 percent 
disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head.  Separate ratings for tinnitus for each ear may not be 
assigned under Diagnostic Code 6260 or any other diagnostic 
code.  VAOPGCPREC 2-2003.  


Finally, the Board notes that tinnitus is defined as "a 
noise in the ears such as ringing, buzzing, roaring, or 
clicking." Smith v. Principi, 17 Vet. App. 168, 170 (2003) 
(emphasis added) (quoting Dorland's Illustrated Medical 
Dictionary 1714 (28th ed. 1994)).  Upon consideration of the 
nature of tinnitus, the Board consults the regulation 
pertaining to Diagnostic Codes, and specifically 38 C.F.R. § 
4.14 (2004).  The aforementioned section expresses a clear 
intent to avoid pyramiding of disability evaluations.  Id.  
Although this section is specifically directed towards 
prohibiting the evaluation of a single disability under 
multiple diagnostic codes, it logically follows that this 
section similarly prohibits multiple recoveries for a 
condition that is medically defined as single disability 
under a single diagnostic code.  Otherwise, the clear intent 
of the regulation to avoid pyramiding would be obviated. 

Thus, in sum, the current rating criteria clearly provide 
only one 10 percent rating for tinnitus, whether the sound is 
perceived in one ear, both ears, or in the head.  Similarly, 
the VA General Counsel opinion clearly holds that separate 
ratings for tinnitus for each ear may not be assigned under 
Diagnostic Code 6260 or any other diagnostic code.  

Nevertheless, consideration must be given to assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  
Under that regulation, an extraschedular evaluation may be 
assigned in exceptional cases where the schedular evaluations 
are found to be inadequate.  The governing norm in such cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  

The Board notes, however, that the evidence of record does 
not suggest the existence of such an unusual disability 
picture so as to render application of the regular provisions 
impractical.  The Board observes that it has not been 
contended or otherwise indicated that the service-connected 
tinnitus has resulted in any hospitalization or other 
extensive treatment regimen.  In addition, there is no 
contention or evidence of record showing that the appellant's 
tinnitus interferes with any employment to a degree that 
would render the application of the regular schedular 
standards impractical.  Based on the evidence of record and 
the appellant's contentions, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, an evaluation in excess of 10 percent for 
tinnitus on a schedular or extraschedular basis is not 
warranted.

IV.  Effective Dates for service connection for tinnitus and 
right knee strain 

In a May 2000 rating decision, the RO granted service 
connection for tinnitus, effective from March 20, 2000, the 
date of receipt of the claim to reopen.  In a November 2000 
rating decision, the RO granted service connection for right 
knee strain, effective from March 20, 2000, the date of 
receipt of the claim to reopen. 

On an original appeal to the Board, in a February 1999 
decision, the Board denied service connection for tinnitus 
and a right knee disorder.  The appellant filed an appeal to 
the Court, which the Court later dismissed.  The next 
document relevant to the claims of service connection for 
tinnitus and a right knee disorder were two computer 
generated written documents from the appellant's then 
representative of record (not the veteran's current attorney 
in this case).  Although the two documents were dated April 
1999 by the appellant's then representative, the RO did not 
receive them until March 20, 2000.  

The effective date of an award of compensation on a claim to 
reopen after a final disallowance of the claim will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(r). 

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155.


The record shows that the appellant's initial claims of 
service connection for tinnitus and a right knee disorder 
were denied by the Board in a February 1999 decision.  When a 
claim is disallowed by the Board, the claim cannot be 
reopened an allowed unless new and material evidence is 
presented.  38 U.S.C.A. §§ 5108, 7104(b).  

In separate decisions, the RO subsequently reopened and 
granted service connection for tinnitus and a right knee 
disorder and assigned an effective date of March 20, 2000, 
for both, which was the date of receipt of the claim to 
reopen, in accordance with 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400 (the effective date of an award of compensation on a 
claim to reopen after a final disallowance of the claim will 
be the date of receipt of the claim). 

The remaining question is whether the appellant indicated 
intent to apply for service connection for tinnitus and a 
right knee disorder in the interim between the Board's final 
disallowance of the claim in February 1999 and the date that 
the RO received the claims to reopen in March 2000.  As the 
record contains no such communication or action from the 
appellant during the interim period, there is no factual or 
legal basis to assign an effective date earlier than March 
20, 2000. 

The appellant contends that he, through his representative at 
the time, filed the claims to reopen in April 1999.  The 
representative at the time argued that the RO had misfiled 
the documents in April 1999 and filed them with another 
veteran's claims file.  The Board notes that there is no 
April 1999 date stamp by the RO.  A review of these two 
documents clearly shows that someone at the RO wrote on the 
documents that they were received on March 20, 2000.  If it 
were true that the RO misfiled the two documents dated in 
April 1999, it still would have date stamped them when it 
received them.  The appellant nor his representative have 
provided copies of these documents that are date stamped by 
the RO in April 1999, when they allege that they filed the 
claims.

As noted, 38 C.F.R. § 3.400(r) states that the effective date 
for a reopened claim will be the date the claim was filed.  
In this case, the RO received the appellant's claims to 
reopen on March 20, 2000.  

The appellant's current attorney maintains that private 
medical records that are dated prior to March 20, 2000, 
should be considered as claims to reopen.  The Board notes 
that these private medical records were received by the RO 
after March 20, 2000.  Therefore, the Board cannot consider 
them as evidence for an effective date prior to March 20, 
2000.  See 38 C.F.R. § 3.157(b)(2) (evidence from a private 
physician is accepted as a claim upon date of receipt).

With respect to the effective date for the right knee strain, 
the appellant's current attorney contends in the February 
2002 substantive appeal (see page 5) that the effective date 
for this issue should be the date after the appellant was 
discharged from the National Guard in January 1985 pursuant 
to 38 C.F.R. § 3.105(b).  

In May 2000, the RO denied the appellant's claim for service 
connection for a right knee disorder.  Subsequently, in 
November 2000, the RO granted service connection for the 
right knee strain based on 38 C.F.R. § 3.105(b).  Pursuant to 
38 C.F.R. § 3.400(h), the effective date in this situation is 
the date that would have been payable if the former decision 
had been favorable.  

Therefore, the effective date is March 20, 2000, which is the 
date of the claim to reopen.  As noted, the former RO 
decision that denied the appellant's claim was dated in May 
2000.  Had the RO granted the claim in May 2000, the 
effective date would still be March 20, 2000, because that is 
the date that the RO received the appellant's claim to 
reopen.

There is no basis in law for the effective date to be 
assigned to the day after the appellant's discharge from the 
National Guards in January 1985.  The effective date of a 
condition deemed service-connected would only be the day 
following discharge from active service if the claim is 
received within one year of separation from service.  Not 
only was the appellant's discharge in 1985 not from active 
service, but the claim was not received within one year of 
that date.  Furthermore, the Board denied the appellant's 
original service connection claim for a right knee disorder 
in February 1999, and that decision is final.  The RO did not 
receive the appellant's claim to reopen until March 20, 2000.  
Therefore, March 20, 2000, is the earliest possible effective 
date for service connection for right knee strain given the 
facts in this case.

For these reasons, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard does 
not apply.  38 U.S.C.A. §5107(b). 

V.  TDIU 

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements.  
If there is only one service-connected disability, this 
disability should be rated at 60 percent or more, if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service-
connected disability to bring the combination to 70 percent 
or more. 38 C.F.R. § 4.16(a).  

The Court has stated: 

In determining whether appellant is 
entitled to a total disability rating 
based upon individual unemployability, 
neither appellant's non-service-connected 
disabilities nor his advancing age may be 
considered.  See 38 C.F.R. § 3.341(a) 
(1992); Hersey v. Derwinski, 2 Vet. App. 
91, 94 (1992).  The Board's task was to 
determine whether there are circumstances 
in this case apart from the non-service-
connected conditions and advancing age 
which would justify a total disability 
rating based on unemployability.  In 
other words, the BVA must determine if 
there are circumstances, apart from non-
service-connected disabilities, that 
place this veteran in a different 
position than other veterans with an 80 
[percent] combined disability rating.  
See 38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995). 

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993). 

The appellant is currently rated at 10 percent for tinnitus 
and 10 percent for musculoligamentous strain of the right 
knee for a combined total of 20 percent disabling.  The 
hearing loss disability is noncompensable.  Therefore, he 
does not meet the minimum schedular criteria for a TDIU.  

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. 
§ 4.16(b).  The rating board did not refer this case for 
extra-schedular consideration.

The Board concludes the appellant is not unemployable due to 
his service-connected disabilities.  In fact, he has made no 
allegations as to how his hearing loss, tinnitus, and/or 
right knee disorder affect his employability.  He is 
considered disabled by the Social Security Administration and 
has been since 1989, but that is based on coronary artery 
disease and ischemic heart disease-conditions for which 
service connection is being denied.  When applying for 
disability benefits, the appellant based his claim to SSA 
primarily on his heart problems.  There is no indication in 
those documents that he felt his hearing loss, tinnitus, or 
right knee condition were disabling to him.

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration, but concludes that 
this case presents no unusual or exceptional circumstances 
that would justify a referral of the total rating claim to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration.  There is no evidence of 
anything out of the ordinary, or not average, in the 
appellant's situation.  The appellant's service-connected 
conditions may affect his abilities to some degree, but there 
is no evidence that he is unable to perform light or medium 
duty work, or some other type of substantially gainful 
employment as a result of these conditions.  No medical 
professional has ever stated the hearing loss, tinnitus, or 
right knee disorders affect the appellant's ability to 
maintain employment.  

The objective evidence as to the severity of the appellant's 
service-connected conditions does not show that any 
condition, or the combination of these conditions, would 
prevent him from performing all physical tasks.  Even if the 
appellant is unable to engage in prolonged physical activity 
as a result of his service-connected conditions, especially 
his right knee disability, there is no evidence showing that 
he is unable to be gainfully employed in sedentary positions.  
In this case, the preponderance of the evidence is against 
finding that the appellant's service-connected disabilities 
alone makes him unemployable.  There is no medical evidence 
showing that his service-connected conditions are of such 
severity as to preclude gainful employment.  In Van Hoose, 
the Court noted, 

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  See 38 
C.F.R. § 4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363.  In this case, there is simply 
no evidence of unusual or exceptional circumstances to 
warrant referral for extra-schedular consideration of a total 
disability rating based on the appellant's service-connected 
disorders.  Again, no medical professional has ever indicated 
that any of the appellant's service-connected disorders has 
rendered him unemployable. 

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the appellant's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disorders or that 
he is incapable of performing the mental and physical acts 
required by employment due solely to his service-connected 
disorders, even when his disability is assessed in the 
context of subjective factors such as his occupational 
background and level of education.  The Board concludes, 
therefore, that a total disability rating for compensation 
purposes based on individual unemployability is not 
warranted.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
5107(b); Gilbert, supra.









	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for residuals of cold weather trauma, to 
include a heart disorder, circulatory disorder, respiratory 
disorder, and skin cancer, is denied.

Service connection for residuals of smoking, to include a 
heart disorder, circulatory disorder, respiratory disorder, 
and skin cancer, is denied.

Service connection for coronary artery disease, status post 
heart transplant, secondary to multiple myocardial 
infarctions, is denied.

Entitlement to an effective date prior to March 20, 2000, for 
an award of service connection for tinnitus is denied.

Entitlement to an effective date prior to March 20, 2000, for 
an award of service connection for musculoligamentous strain 
of the right knee is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected musculoligamentous strain of the right 
knee is denied.

Entitlement to a TDIU is denied.


	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


